453 F.2d 1369
Francisco MARIZAL, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 71-2829 Summary Calendar.**
United States Court of Appeals,Fifth Circuit.
Jan. 13, 1972.

Before GEWIN, GOLDBERG and DYER, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1a


**
 Rule 18, 5th Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5th Cir. 1970, 431 F.2d 409, Part I
1a See NLRB v. Amalgamated Clothing Workers of America, 430 F.2d 966 (5th Cir. 1970).  Appellant, represented by counsel, was convicted of the unlawful sale of narcotics and the judgment was affirmed on direct appeal, 421 F.2d 836 (5th Cir. 1970).  His chief complaint on the instant appeal is that 4 1/2 months transpired between the time the offense was committed and the date of arrest.